Two witnesses gave evidence tending to show that the plaintiff's general character was bad. This evidence though not very strong, was legitimate upon that question. The judge charged the jury, "that the impeachment, or attempted impeachment of the plaintiff, has entirely failed; it has not affected his credit," etc., which was specifically excepted to. I can see no sufficient answer to the point that this was error. The evidence was competent, and whether strong or weak, should have been submitted to the jury for their consideration, upon the credibility of the witness. Three answers have been suggested: First, that other portions of the charge neutralized the effect of this clause. It is true that the learned judge told the jury that the credibility of the witness was a question for them, but we think the fair construction of all he said about it was to instruct them that, in passing upon the credibility of the witness they must exclude from consideration the element of general bad character, sought to be proved by the two witnesses called, and the jury must have so understood it. Second, it is said that, at most, it was but an expression of opinion or commentary upon the facts which is not the subject of a legal exception. This is not enable. It was more than an opinion or commentary; it was a decision or instruction that the evidence adduced was not sufficient to be considered by them, that it was a failure, and did not affect the credit of the witness. This was an instruction in the form and substance of *Page 291 
law. There are cases holding that a mere opinion or commentary upon the facts is not the subject of an exception, but in such cases it is held that the judge must accompany such commentary with explicit instructions that it is the duty of the jury, notwithstanding, to consider the evidence and decide as they think the truth requires. (19 Wend., 186; 42 Barb., 326.) To be free from legal objection it must be advisory merely, and must not be put in the form of a direction as matter of law. (21 Wend., 509-525.) The jury is the constitutional tribunal for the determination of questions of fact; and I am persuaded that justice is better administered when courts refrain altogether from any interference with its rightful province. Jurors cannot distinguish between a direction in a matter of law or fact. They are bound to take the law from the court; and a positive direction from the bench, as to a question of fact, is as potent as if it pertained to a question of law; and even an expression of opinion calculated to influence the decision of the jury in a matter clearly within their cognizance, should be critically scrutinized. In this case the direction was unqualified, as we construe the charge. Third, it is claimed that the exception is not available, because no request was made to submit the question to the jury. The rule invoked does not apply. There was no necessity for a request; the court had made a distinct ruling that the attempted impeachment was a failure, which as we have seen was error, and the defendant excepted. This was all that was necessary to protect the defendant's rights. We cannot of course speculate as to whether this error had any effect upon the result or not. We are not permitted to consider that question. The error is one which cannot be overlooked without establishing a dangerous precedent.
The judgment must be reversed, and a new trial ordered, costs to abide the event.
All concur.
Judgment reversed. *Page 292